UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4853
ISIDRO CASTANEDA-ORDAZ, a/k/a
Manuel Ortiz,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terence W. Boyle, Chief District Judge.
                             (CR-01-35)

                      Submitted: June 20, 2002

                       Decided: July 18, 2002

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Scott L. Wilkinson, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2                UNITED STATES v. CASTANEDA-ORDAZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Isidro Castaneda-Ordaz pleaded guilty to one count of illegal reen-
try into this country, in violation of 8 U.S.C.A. § 1326(a), (b)(1)
(West 1999). He appeals, arguing that the United States lacked juris-
diction because of the pendency of a petition for change of status to
that of permanent resident. We affirm.

   A reclassification petition filed pursuant to 8 U.S.C.A.
§§ 1154(a)(1)(A)(i), 1255(i)(1)(B) (West 1999 & Supp. 2002) "does
not excuse any ground of inadmissibility under . . . 8 U.S.C.[A.]
§ 1182(a) [West 1999 & Supp. 2002]." 66 Fed. Reg. 16383 (Mar. 26,
2001). Here, Castaneda-Ordaz was statutorily inadmissible by virtue
of a conviction for possession of marijuana, his illegal entry into this
country, and his previously having been ordered deported on at least
two occasions. See 8 U.S.C.A. §§ 1182(a)(2)(A)(i)(II), 1182(a)(6)
(A)(i), 1182(a)(9)(A).

   More importantly, Castaneda-Ordaz has identified, and we have
found, no authority for the proposition that the pendency of a petition
for change of status, even in a case where the alien is not inadmissible
under § 1182(a), divests the United States of jurisdiction to bring
criminal proceedings against the alien under 8 U.S.C.A. § 1326.

   We accordingly affirm the conviction. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           AFFIRMED